Citation Nr: 1720752	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for PTSD.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue on appeal has been modified to comport with the evidence of record, as noted on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed psychiatric disorder, to include PTSD and an anxiety disorder, is related to his military service


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder, have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran asserts that he has an acquired psychiatric disorder from a stab injury in service.  Specifically he has noted that in January 1965 while at the Army base in Baumholder, Germany, he was attacked by several soldiers, who appeared to be intoxicated, and was stabbed in the left shoulder.  See, e.g., April 1980 VA Report of Accidental Injury; August 2008, VA-Form 21-0781, Statement in Support of Claim for PTSD; and August 2008 Information in Support of Claim for Service Connection for PTSD Secondary to a Personal Assault.  He testified that he had suffered from nightmares since the incident, but did not seek treatment until 2008.  See November 2015 Board hearing, pp. 11-12. 

The service treatment records are negative for any psychiatric treatment.  However, the service treatment records show the Veteran was treated for three superficial lacerations over the left scapula in January 1965, and received sutures in all three lacerations.  The Veteran was granted service connection for the residual scarring from the left shoulder lacerations in May 1980.

The Veteran is competent to relate the stressor event of being attacked by several soldiers and stabbed and has maintained this consistent report since the 1970s.  Thus, there is no reason shown to doubt his credibility in this regard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge).  His service treatment records are also consistent with his reports to the extent that they document the laceration wounds to the left shoulder.  As such, the Board finds that his statements concerning the incident in service are not only competent, but also credible and thus probative and add weight in his favor to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

In addition a private psychologist in December 2015 has related the Veteran's PTSD to his reported trauma of being assaulted in 1965.  The private medical opinion noted that there was no other evidence of any event other than the 1965 assault causing the Veteran's PTSD symptoms.  The private psychologist also noted that the Veteran's dreams and fears had content related to the 1965 stabbing.  The psychologist noted that the record strongly supported the presence of PTSD given the number of treating providers and group therapy directors who treated him for PTSD.  The psychologist also indicated that the treating providers consistently referenced the 1965 stabbing as causing his symptoms.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court/CAVC) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).

A VA examination in April 1997 notes that the Veteran had an Axis I diagnosis of alcohol, marijuana, and cocaine addiction (noting that the Veteran appeared intoxicated during the examination).  He also had an Axis II diagnosis of personality disorder, not otherwise specified with antisocial and addictive elements.

An October 2008 VA examination provided as part of the present appeal notes that the Veteran did not have PTSD, but rather an anxiety disorder that was not related to military service.  However, the examiner did note the Veteran's stab injury in service and noted that the Veteran's anxiety disorder with avoidance symptoms was related to the fear of going out in the community stemming from his perception that he was vulnerable to crime.  

A July 2010 VA psychiatric assessment notes the Veteran had a history of depression and PTSD and had last been seen in December 2009.  He reportedly was still having nightmares and would wake up sweating in relation to a stabbing that occurred while he was in Germany many years ago in the 1960s.  He stated that he was approached from behind by fellow soldiers, who had been drinking, who then attacked and stabbed him.  He continued to have nightmares in relation to this.

A March 2011 VA psychiatric assessment notes that the Veteran had an intake assessment for the PTSD clinical team.  An August 2011 VA psychiatric individual note shows the Veteran had a diagnosis of PTSD.  The Veteran reportedly had an experience with being stabbed by fellow service members on a walk home from a bar while in Germany.  His recall and narrative was reportedly sparse but increasing in some detail.  There also was some increase in report of emotion and ability to relate the story in first person.  

An April 2012 VA psychiatric outpatient treatment note shows the Veteran described a history of problems sleeping and worsening anxiety, and noted he had been dealing with these issues since the 1960s.

The favorable medical evidence is based primarily on the Veteran's lay statements regarding his experience in service of the stabbing.  Nonetheless, as noted above, the Board finds the Veteran's statements to be competent and credible and consistent with the service treatment records.  

Because there is a medical diagnosis of PTSD related to the claimed in-service stressor of being stabbed in the left shoulder and credible supporting evidence of the occurrence of that stressor, the Board concludes that the evidence supports the grant of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, the posited correlation between the claimed disability and service need only be an 'as likely as' not proposition, which in this particular case it is.  Therefore, resolving all doubt in the favor of the Veteran, the evidence shows that it is at least as likely as not that the Veteran's PTSD is related to his military service. 

As for the other diagnosis of record, including an anxiety disorder, the medical evidence does not clearly differentiate between the symptomatology associated with the PTSD and the anxiety disorder.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Also, the VA examiner in October 2008 notes the Veteran had an anxiety disorder related to his perception of being vulnerable to being hurt when going out in the community, which is consistent with his ongoing reported stressor of having nightmares from being attacked while in the military.  Therefore, the claim is a grant for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.

The Veteran's service connection claim for an acquired psychiatric disorder to include PTSD and an anxiety disorder has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and an anxiety disorder, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


